Citation Nr: 1726796	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  07-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a disability rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965, and from September 1969 to September 1970.  He also served a period of active duty for training (ADT) with the Oklahoma Army National Guard (ARNG) from January 1975 to March 1985, with periods of inactive duty for training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which increased the Veteran's lumbar spine disability from 10 to 20 percent, effective January 20, 2006.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Jurisdiction of the claim was subsequently transferred to the Muskogee, Oklahoma, RO.  

In May 2009, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims folder. 

The Board, inter alia, remanded this matter to the Agency of Original Jurisdiction (AOJ) in February 2010 and July 2013 for additional evidentiary development.  

In July 2015, the Board denied the claim; it also denied claims of entitlement to service connection for left ear hearing loss and left ear tinnitus.  Subsequently, the Veteran appealed the decision to the Court.  In a January 2017 Memorandum Decision, the Court dismissed the claims for service connection for left ear hearing loss and left ear tinnitus, noting that, because the Veteran did not challenge the portions of the Board decision that denied those claims, he had abandoned the claims.  Consequently, those matters are dismissed and are not before the Board.  However, the Court vacated and remanded the remaining issue to the Board for further development consistent with an order from the Court.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran was afforded a VA spine examination.  Unfortunately, the Board notes that the examination report does not contain the information necessary to make an informed decision on the claim.  	

VA must analyze the evidence of pain, weakened movement, excess fatigability or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the March 2014 VA examiner noted that the Veteran was able to perform repetitive range of motion testing with no loss of range of motion, he found that there were contributing factors of pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  However, he did not address the nature of any functional loss caused by flare-ups of the Veteran's lumbar disorder.  On remand, the examiner must inquire and provide an opinion concerning the functional loss caused during a flare-up of the Veteran's service connected disability.

Finally, as the most recent VA treatment reports of record are dated in April 2014, the AOJ should obtain updated records pertaining to treatment of the Veteran's lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertaining to the Veteran's lumbar spine disorder since April 2014 and associate with the record.  Any negative response must be documented.

2.  Return the Veteran's record to the examiner who performed the March 2014 VA examination (only if feasible) for a new VA spine examination to determine the Veteran's current level of severity.  If that examiner is not available, provide the Veteran's record to a similarly-qualified examiner.  The examiner must note that the complete evidence of record pertaining to the Veteran's lumbar spine disorder has been reviewed and insure that the Veteran's self-reported history of symptoms has been noted.  Any and all indicated testing should be conducted.

The examiner must inquire as to periods of flare-ups and note the frequency, severity and duration of any such flare-ups. (Consideration should be given to episodes of pain, their frequency, severity and duration.) The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups (including episodes of pain), etc., to additional loss of motion (beyond what was shown on clinical examination). In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination. (This requires a certain degree of conjecture on the examiner's part, but is required by the Court for rating the Veteran's disabilities).

The examiner's opinion must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above action, the claim must be readjudicated.  If the benefit sought on appeal is denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative and he must be afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


